Case 19-30283-hdh11 Doc 244 Filed 05/30/19                       Entered 05/30/19 19:10:19        Page 1 of 12



 Daniel B. Prieto, State Bar No. 24048744                     Thomas R. Califano (admitted pro hac vice)
 dan.prieto@dlapiper.com                                      thomas.califano@dlapiper.com
 DLA Piper LLP (US)                                           DLA Piper LLP (US)
 1900 North Pearl Street, Suite 2200                          1251 Avenue of the Americas
 Dallas, Texas 75201                                          New York, New York 10020-1104
 Tel: (214) 743-4500                                          Tel: (212) 335-4500
 Fax: (214) 743-4545                                          Fax: (212) 335-4501

                                                              Rachel Nanes (admitted pro hac vice)
 COUNSEL FOR THE DEBTOR                                       rachel.nanes@dlapiper.com
                                                              DLA Piper LLP (US)
                                                              200 South Biscayne Boulevard, Suite 2500
                                                              Miami, Florida 33131
                                                              Tel: (305) 423-8563
                                                              Fax: (305) 675-8206

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

 In re:                                                   §
                                                          §         CHAPTER 11
 MAYFLOWER COMMUNITIES, INC.1                             §
                                                          §         CASE NO. 19-30283 (HDH)
                            Debtor.                       §

                     DEBTOR’S MOTION FOR ENTRY OF AN ORDER
                    PURSUANT TO 11 U.S.C. § 1121(d) EXTENDING THE
                EXCLUSIVE PERIODS DURING WHICH ONLY THE DEBTOR
           MAY FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

          NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A
          WRITTEN RESPONSE IS FILED WITH THE CLERK OF THE BANKRUPTCY
          COURT, EARLE CABELL FEDERAL BUILDING, 1100 COMMERCE ST.,
          DALLAS, TX 75242-1496 BY 4:00 P.M. (PREVAILING CENTRAL TIME), ON
          JUNE 23, 2019, WHICH IS AT LEAST 24 DAYS FROM THE SERVICE
          HEREOF.

          ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK,
          AND A COPY SHALL BE SERVED UPON COUNSEL FOR THE MOVING
          PARTY PRIOR TO THE DATE AND TIME SET FORTH HEREIN. IF A
          RESPONSE IS FILED, A HEARING MAY BE HELD WITH NOTICE ONLY TO
          THE OBJECTING PARTY.

          IF NO HEARING ON SUCH NOTICE OR MOTION IS TIMELY REQUESTED,
          THE RELIEF REQUESTED SHALL BE DEEMED TO BE UNOPPOSED, AND
          THE COURT MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT
          OR THE NOTICED ACTION MAY BE TAKEN.


 1
          The last four digits of the Debtor’s federal tax identification number are 6350.
Case 19-30283-hdh11 Doc 244 Filed 05/30/19            Entered 05/30/19 19:10:19     Page 2 of 12



        The above-captioned debtor and debtor-in-possession (the “Debtor”), by and through its

 undersigned counsel, hereby files this motion (the “Motion”) for entry of an order, pursuant to

 section 1121(d) of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 3016-1

 of the Local Bankruptcy Rules of the United States Bankruptcy Court for the Northern District of

 Texas (the “Local Rules”), extending the period during which the Debtor has the exclusive right

 to file a chapter 11 plan (the “Exclusive Filing Period”) by fifteen (15) days through and

 including June 14, 2019, and extending the period during which the Debtor has the exclusive

 right to solicit acceptances thereof (the “Exclusive Solicitation Period,” and together with the

 Exclusive Filing Period, the “Exclusive Periods”) through and including August 13, 2019. In

 support of this Motion, the Debtor respectfully states as follows:

                                         JURISDICTION

        1.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

 and 1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b).

        2.      Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      The bases for the relief requested herein are section 1121(d) of the Bankruptcy

 Code and Local Rule 3016-1.

                                         BACKGROUND

 A.     In General

        4.      On January 30, 2019 (the “Petition Date”), the Debtor commenced this chapter 11

 case (the “Chapter 11 Case”) by filing a voluntary petition for relief under chapter 11 of the

 Bankruptcy Code.




                                                  2
Case 19-30283-hdh11 Doc 244 Filed 05/30/19             Entered 05/30/19 19:10:19           Page 3 of 12



        5.      The Debtor remains in possession of its assets and continues to operate and

 manage its business as a debtor-in-possession pursuant to sections 1107 and 1108 of the

 Bankruptcy Code.

        6.      The Debtor is a not-for-profit corporation that operates a continuing care

 retirement community (“CCRC”), which offers its residents a continuum of care through the

 aging process. As of the Petition Date, 271 residents resided at the Debtor’s facility.

        7.      The substantial majority of the Debtor’s indebtedness is long-term municipal

 bond debt. The Debtor and UMB Bank, N.A., as bond trustee (the “Bond Trustee”), are parties

 to a series of bond documents pursuant to which the Debtor owes certain payment obligations

 (the “Payment Obligations”). Shortly before the Petition Date, the Debtor defaulted on the

 Payment Obligations.

        8.      This Chapter 11 Case is large and complex, involving many parties in interest,

 and more than $150 million in indebtedness. Accordingly, on February 5, 2019, the Court

 entered the Order Granting Complex Chapter 11 Bankruptcy Case Treatment [Docket No. 51].

        9.      On February 11, 2019, the Office of the United States Trustee (the “U.S.

 Trustee”) appointed an Official Residents’ Committee (the “Committee”) [Docket No. 79]

 comprised of five residents currently living at the Debtor’s facility. No trustee or examiner has

 been appointed in this Chapter 11 Case.

        10.     On March 4, 2019, the Debtor filed its Schedules of Assets and Liabilities and

 Statement of Financial Affairs [Docket Nos. 129 & 130] (collectively, the “Schedules”).

        11.     Additional information regarding the Debtor and this Chapter 11 Case, including

 the Debtor’s business operations, capital structure, and financial condition, and the reasons for

 and objectives of this Chapter 11 Case, is set forth in the Declaration of Louis E. Robichaux IV



                                                  3
Case 19-30283-hdh11 Doc 244 Filed 05/30/19                   Entered 05/30/19 19:10:19             Page 4 of 12



 in Support of Chapter 11 Petition and First Day Pleadings [Docket No. 18] (the “Robichaux

 Declaration”). 2

 B.      The Settlement

         12.          Shortly after the Petition Date, several disputes arose between the Debtor and the

 Bond Trustee with respect to, among other things, the appropriate venue for this Chapter 11

 Case, the validity of the Bond Trustee’s liens in cash, the timeline for the sale of substantially all

 of the Debtor’s assets, and the terms of a consensual budget for operating purposes and payment

 of professionals (collectively, the “Disputed Matters”).

         13.          The Debtor and the Bond Trustee, however, engaged in extensive negotiations

 directed at resolving all Disputed Matters, establishing procedures for the sale of the Debtor’s

 assets, including the treatment of Continuing Care Contracts as part of the sale process, and

 reaching an agreement on a consensual path for the Chapter 11 Case that is in the best interests

 of the Debtor, the Bond Trustee, the Debtor’s residents and the Debtor’s other creditors. Those

 negotiations resulted in the settlement (the “Settlement”) described in the Motion of the Debtor

 for Entry of an Order (I) Approving the Settlement and Compromise Between the Debtor and

 UMB Bank, N.A., as Trustee and (II) Granting Related Relief [Docket No. 139] (the “Settlement

 Motion”).

         14.          Among other things, the Settlement:

                 i.          Allows the Debtor to operate its business in the ordinary
                             course and administer its Chapter 11 Case in accordance
                             with an agreed upon budget;

                ii.          Avoids time-consuming and expensive litigation over the
                             perfection and extent of the Bond Trustee’s security
                             interests;


 2
          Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Robichaux
 Declaration.

                                                        4
Case 19-30283-hdh11 Doc 244 Filed 05/30/19                 Entered 05/30/19 19:10:19        Page 5 of 12



              iii.           Provides for consensual bid procedures and a sale timeline
                             that have been formulated to reach the greatest number of
                             prospective buyers and protect the interests of the Debtor’s
                             residents;

              iv.            Ensures that all Continuing Care Contracts and all past,
                             current and future resident obligations are assumed by the
                             prospective buyer;

               v.            Obviates the need for time-consuming and expensive
                             litigation concerning the proper venue for the Chapter 11
                             Case; and

              vi.            Provides for the expeditious conclusion of the Chapter 11
                             Case for the benefit of the Debtor’s estate, residents and
                             creditors.

        15.          Pursuant to the Settlement, the Debtor and the Bond Trustee have also agreed to

 the following timeline of events and deadlines:

                         •    March 8, 2019 – Deadline for the Debtor to distribute a
                              Confidential Information Memorandum (“CIM”), which
                              CIM shall be subject to review and approval by the Bond
                              Trustee and consultation by the Committee prior to such
                              distribution;

                         •    April 26, 2019 – Deadline for submission of initial letters
                              of intents (“LOIs”), which LOIs shall be provided to the
                              Bond Trustee and the Committee within twenty-four (24)
                              hours of receipt by the Debtor or its agents;

                         •    June 6, 2019 – Deadline for the Debtor to execute a
                              definitive agreement with the Stalking Horse Bidder (as
                              defined in the Settlement Motion), which (i) selection
                              shall be upon approval of the Bond Trustee (which
                              approval shall not be unreasonably withheld) and upon
                              consultation of the Committee; and (ii) documentation
                              shall be subject to review and approval by the Bond
                              Trustee and consultation by the Committee;

                         •    July 19, 2019 – Deadline for auction; and

                         •    August 23, 2019 – Target date for closing of sale.

        16.          On April 11, 2019, the Court approved the Settlement [Docket No. 216].

                                                      5
Case 19-30283-hdh11 Doc 244 Filed 05/30/19                    Entered 05/30/19 19:10:19             Page 6 of 12



 C.      The Sale Process

         17.      On April 26, 2019, the Debtor received several LOIs from potential stalking horse

 bidders. After carefully considering each of the LOIs and consulting with counsel to the Bond

 Trustee and Committee, the Debtor has engaged in extensive negotiations with one potential

 buyer to serve as the Stalking Horse (the “Prospective Stalking Horse”).3 In accordance with the

 Settlement, the Debtor intends to file a definitive asset purchase agreement with the Prospective

 Stalking Horse on or before June 6, 2019.

                                          RELIEF REQUESTED

         18.      Pursuant to sections 1121(b) and (c) of the Bankruptcy Code, the Debtor has an

 exclusive period in which to submit a plan and solicit acceptances thereof. The Exclusive

 Periods will terminate on May 30, 2019 and July 29, 2019, respectively.

         19.      By this Motion, the Debtor seeks the entry of an order, pursuant to section

 1121(d) of the Bankruptcy Code, extending (a) the Exclusive Filing Period by fifteen (15) days

 through and including June 14, 2019, and (b) the Exclusive Solicitation Period by fifteen (15)

 days through and including August 13, 2019, without prejudice to the Debtor’s right to seek

 further extensions of the Exclusive Period as may be appropriate under the circumstances and as

 permitted by Bankruptcy Code section 1121(d).

                                            BASIS FOR RELIEF

         20.      Section 1121(b) of the Bankruptcy Code provides a debtor with the exclusive

 right to propose and file a chapter 11 plan for an initial period of 120 days after the

 commencement of a chapter 11 case. See 11 U.S.C. § 1121(b). Section 1121(c)(3) of the

 Bankruptcy Code further provides that, if a debtor files a plan within the 120-day period, then it


 3
         As of the date hereof, the Prospective Stalking Horse and the Debtor have not entered into a binding asset
 purchase agreement and, as such, the identity of the Prospective Stalking Horse has yet to be disclosed.

                                                         6
Case 19-30283-hdh11 Doc 244 Filed 05/30/19               Entered 05/30/19 19:10:19    Page 7 of 12



 has a period of 180 days after the commencement of the case to obtain acceptance of such plan,

 during which time competing plans may not be filed. See 11 U.S.C. § 1121(c)(3).

        21.     Pursuant to section 1121(d) of the Bankruptcy Code, where the initial exclusive

 periods provided for in the Bankruptcy Code prove to be an inadequate time frame for proposal

 and solicitation of a plan, the Court may extend such periods for cause. See 11 U.S.C. § 1121(d).

        22.     Although the Bankruptcy Code does not define the term “cause,” the legislative

 history indicates it is intended to be a flexible standard to balance the competing interests of a

 debtor and its creditors.    See H.R. Rep. No. 95-595, at 231-32 (1978), reprinted in 1978

 U.S.C.C.A.N. 5787, 6191 (noting that Congress intended to give bankruptcy courts flexibility to

 protect debtor’s interests by allowing unimpeded opportunity to negotiate settlement of debts

 without interference from other parties in interest).

        23.     In determining whether “cause” exists to extend the exclusivity periods, a court

 may consider a variety of factors to assess the totality of circumstances in each case. See The

 Official Comm. of Unsecured Creditors of Mirant Americas Generation, LLC v. Mirant Corp. (In

 re Mirant Corp.), Case No. 4-04-CV-476-A, 2004 WL 2250986, at *2-3 (N.D. Tex. Sept. 30,

 2004) (noting that “[i]n virtually every case where an extension has been granted, the debtor

 showed substantial progress had been made in negotiations toward reorganization.”); In re

 Express One Int’l, Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996) (identifying factors used by

 courts to determine whether cause exists to extend exclusivity); In re Dow Corning Corp., 208

 B.R. 661, 664-65 (Bankr. E.D. Mich. 1997); In re McLean Indus., Inc., 87 B.R. 830, 834

 (Bankr. S.D.N.Y. 1987).

        24.     Even though Bankruptcy Code section 1121(d) does not define “cause,” the

 following factors, among others, have been identified by courts as being relevant in determining



                                                   7
Case 19-30283-hdh11 Doc 244 Filed 05/30/19            Entered 05/30/19 19:10:19         Page 8 of 12



 whether “cause” exists: (a) the size and complexity of the case; (b) the necessity of sufficient

 time to permit the debtor to negotiate a plan of reorganization and prepare adequate information;

 (c) the existence of good faith progress toward reorganization; (d) the fact that the debtor is

 paying its bills as they become due; (e) whether the debtor has demonstrated reasonable

 prospects for filing a viable plan; (f) whether the debtor has made progress in negotiations with

 its creditors; (g) the amount of time which has elapsed in the case; (h) whether the debtor is

 seeking an extension of exclusivity in order to pressure creditors to submit to the debtor's

 reorganization demands; and (i) whether an unresolved contingency exists. See, e.g., McLean

 Indus., 87 B.R. at 834 (citations omitted); accord Express One Int’l, Inc., 194 B.R. at 100

 (identifying the above-listed factors as relevant in determining whether “cause” exists to extend

 exclusivity).

        25.      The primary objective of a chapter 11 case is the formulation, confirmation, and

 consummation of a consensual chapter 11 plan. The exclusive periods are intended to afford a

 debtor a full and fair opportunity to propose a consensual plan and solicit acceptances of such

 plan without the deterioration and disruption that is likely to be caused by the filing of competing

 plans by non-debtor parties. See id. Courts in this and other districts have, on numerous

 occasions, granted extensions of the exclusivity periods in complex chapter 11 cases. See, e.g.,

 In re R.E. Loans, LLC, Case No. 11-35865 (BJH) (Bankr. N.D. Tex. Jan. 12, 2012); In re

 Heartland Automotive Holdings, Inc., Case No. 08-40047 (DML) (Bankr. N.D. Tex. May 6,

 2008); In re Home Interiors & Gifts, Inc., Case No. 08-31961 (BJH) (Bankr. N.D. Tex. Sept. 5,

 2008); In re TSIC, Inc., Case No. 08-10322 (KG) (Bankr. D. Del. July 17, 2008); In re SN

 Liquidation, Inc., Case No. 07-11666 (KG) (Bankr. D. Del. Mar. 28, 2008).




                                                  8
Case 19-30283-hdh11 Doc 244 Filed 05/30/19            Entered 05/30/19 19:10:19           Page 9 of 12



        26.     For the reasons discussed below, the Debtor submits that sufficient “cause” exists

 to extend the Exclusive Periods.

        27.     First, this Chapter 11 Case is large and complex involving a significant amount of

 indebtedness and many parties in interest, including, but not limited to, the Committee, the Bond

 Trustee, and the Debtor’s residents.

        28.     Additionally, the fact that the Debtor is a non-profit corporation that operates a

 CCRC adds to the complexity of this Chapter 11 Case because the sale of the Debtor’s assets

 necessarily implicates additional considerations, including input from regulatory agencies and

 the impact of the bankruptcy on the Debtor’s residents. This Chapter 11 Case is precisely the

 type of case for which the extension of exclusivity provisions of the Bankruptcy Code were

 contemplated. See Express One Int’l, Inc., 194 B.R. at 100 (citing In re Pine Run Trust, Inc., 67

 B.R. 432, 435 (Bankr. E.D. Pa. 1986) (“The traditional ground for cause is the large size of the

 debtor and the concomitant difficulty in formulating a plan of reorganization.”).

        29.     Furthermore, an extension of the Debtor’s Exclusive Periods is justified by the

 significant progress made by the Debtor to date notwithstanding the size and complexity of this

 Chapter 11 Case. Notably, since the Petition Date, the Debtor has, among other things: (a)

 negotiated and obtained Court approval of the Settlement with the Bond Trustee; (b) prepared

 and filed the Schedules; (c) engaged a real estate broker to solicit offers for the purchase of

 substantially all of the Debtor’s assets; (d) evaluated the LOIs and negotiated with the

 Prospective Stalking Horse; and (e) secured other forms of relief vital to the Debtor.

        30.     The Debtor intends to file a chapter 11 plan within the next two (2) weeks and

 after entering into a definitive agreement with the Prospective Stalking Horse. In light of such




                                                  9
Case 19-30283-hdh11 Doc 244 Filed 05/30/19             Entered 05/30/19 19:10:19         Page 10 of 12



 progress and to allow for additional time to continue negotiations with the Prospective Stalking

 Horse, the Debtor believes an extension of the Exclusive Periods is justified.

        31.     The remaining factors also support granting an extension of the Exclusive

 Periods: (a) only a nominal amount of time (approximately four months) has elapsed since the

 Petition Date (seventh factor); (b) no unresolved contingencies exist (ninth factor); (c) the Debtor

 has made good faith efforts towards reorganization (third factor) and has demonstrated

 reasonable prospects for filing a viable plan (fifth factor); and (d) the Debtor is only seeking a

 15-day extension of the Exclusive Periods which should not prejudice creditors and the extension

 of exclusivity is not being requested in order to pressure creditors (eighth factor).

        32.     Lastly, the Debtor’s requested extension of the Exclusive Periods does not exceed

 the eighteen (18) month limitation for the exclusive period to file a plan or the twenty (20) month

 limitation for the exclusive period to solicit acceptances of a plan set forth in section 1121(d) of

 the Bankruptcy Code. Rather, the Debtor’s requested extension is substantially less than these

 limitations.

        33.     Based upon the foregoing, the Debtor submits that cause exists to extend the

 Exclusive Filing Period through and including June 14, 2019, and the Exclusive Solicitation

 Period through and including August 13, 2019.

                                              NOTICE

        34.     Notice of this Motion shall be provided to: (i) the U.S. Trustee; (ii) counsel to the

 Committee; (iii) counsel to the Bond Trustee; (iv) the Internal Revenue Service; (v) the Offices

 of the Attorney General of the States of Indiana and Texas; (vi) the State of Indiana Department

 of Health; (vii) the Indiana Secretary of State, Securities Division; and (viii) those parties who




                                                  10
Case 19-30283-hdh11 Doc 244 Filed 05/30/19                Entered 05/30/19 19:10:19   Page 11 of 12



 have requested notice pursuant to Bankruptcy Rule 2002. The Debtor respectfully submits that

 such notice is sufficient and that no further notice of this Motion is required.

                                      NO PRIOR REQUEST

          35.   No previous motion for the relief sought herein has been made to this or any other

 court.

          WHEREFORE, the Debtor respectfully requests the entry of an order, in substantially

 the form attached hereto as Exhibit A, authorizing the extension of the Exclusive Periods and

 granting such other and further relief as the Court deems just and proper.

 Dated: May 30, 2019
        Dallas, Texas
                                                DLA PIPER LLP (US)

                                                By: /s/ Daniel B. Prieto
                                                Daniel B. Prieto, State Bar No. 24048744
                                                dan.prieto@dlapiper.com
                                                DLA Piper LLP (US)
                                                1900 North Pearl Street, Suite 2200
                                                Dallas, Texas 75201
                                                Tel: (214) 743-4500
                                                Fax: (214) 743-4545

                                                - and -

                                                Thomas R. Califano (admitted pro hac vice)
                                                thomas.califano@dlapiper.com
                                                DLA Piper LLP (US)
                                                1251 Avenue of the Americas
                                                New York, New York 10020-1104
                                                Tel: (212) 335-4500
                                                Fax: (212) 335-4501

                                                - and -




                                                  11
Case 19-30283-hdh11 Doc 244 Filed 05/30/19   Entered 05/30/19 19:10:19    Page 12 of 12



                                      Rachel Nanes (admitted pro hac vice)
                                      rachel.nanes@dlapiper.com
                                      DLA Piper LLP (US)
                                      200 South Biscayne Boulevard, Suite 2500
                                      Miami, Florida 33131
                                      Tel: (305) 423-8563
                                      Fax: (305) 675-8206

                                      Counsel for the Debtor




                                        12
